DETAILED ACTION
The Amendment filed October 26th, 2020 has been entered and fully considered. Claims 1-7 and 10-21 are pending in this application. Claims 1, 4, 10, 16 and 18 have been amended, claim 21 is newly added and claims 8-9 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26th, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (hereinafter ‘Lee’, U.S. PGPub. No. 2009/0062791) in view of Hagg (hereinafter ‘Hagg’, U.S. PGPub. No. 2015/0112323) and Harding et al., (hereinafter ‘Harding’, U.S. PGPub. No. 2004/0039373).
Regarding independent claim 1 and claim 21, Lee discloses (Fig. 1) an apparatus for surgical procedures (electrosurgical pencil 20), the apparatus comprising: a body (housing 26) having a longitudinal axis and a connection opening (see opening near groove 54) at a first end of the longitudinal axis (Figs. 6-8), the connection opening including an electrical connection to an electrical circuit (printed circuit board 58) maintained within the body (see connection to electrosurgical generator 22 in Fig. 1 and printed circuit board 58, conductor 73, anchor rod 78 and socket member 76 and associates parts in Figs. 7-8; [0042]) and an air path extending through the longitudinal axis of the body (passageway 45); a tube assembly (suction tube 28 and associated parts) having a distal end (46) and a mating end along a tube longitudinal axis (Fig.1), the tube assembly (28) having a vacuum inlet (46) circumscribing an electrode (electrode 24) extending from the distal end (electrode 24 extends from distal end 46), the vacuum inlet (46) operable for receiving surgical smoke ([0035], “low pressure airflow develops sufficient suction at a distal end 46 of the suction tube 28 to remove the smoke…”), the vacuum inlet (46) fluidly connected to an air tube (suction tube 28) extending through the tube longitudinal axis ([0035], “suction hose 44 conducts the evacuation airflow from the suction tube 28 through the interior of the housing 26 and into an interior passageway 45 (FIGS. 6 and 7) of the suction tube 28, and then to the smoke evacuator 42”), the tube assembly (suction tube 28) operable to slidably move to a plurality of locations within the body (see [0036] for extending or retracting the suction tube 28 relative to the housing 26; also see [0053] for 
Although Lee discloses connecting the electrode (24) with the electrical connection (Figs. 6-8, see above for electrical connection) and the air path (passageway 45) with the air tube (tube 28; [0035]), Lee fails to explicitly disclose a tube assembly having a mating end along a tube longitudinal axis, the mating end operable to be removably affixed to the connection opening.
However, in the same field of endeavor, Hagg teaches a similar apparatus for surgical procedures (Figs. 9-14) comprising a tube assembly (‘adapter attachment’ 49) having a mating end along a tube longitudinal axis (connecting piece 43, locking recesses 57), the mating end (43, 57) operable to be removably affixed to the connection opening (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5) thereby connecting the electrode (17) with the electrical connection (power connection 23) and the air path (see arrow 41) with the air tube (smoke duct 9). As such, “a seal may be provided which is disposed preferably completely peripherally in the joining region between the handpiece 5 and the adapter attachment 49” ([0063]). Hagg teaches that this matting configuration provides for easy detachment, “for example, if an electrode with a different shape is required for a different surgical intervention” ([0064]) and that “replacement is particularly easy by simply clipping the attachment onto a handpiece 5” ([0065]), thereby increasing versatility, efficiency and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Lee to include a tube assembly having a mating end along a tube longitudinal axis, the mating end operable to be removably affixed to the connection opening as taught by 
Lee in view of Hagg fail to explicitly disclose a lever pivotally affixed to the body, the lever operable to pivot to and from (i) an interference position operable to lock a location of the tube assembly at each one of the plurality of locations relative to the body and (ii) an open position unlocking the location of tube assembly to slidably move relative to the body; wherein the first button is aligned with the lever; wherein a portion of the lever below a hinge engages with a surface of the tube assembly in the interference position, whereby the location of the tube assembly is locked, and wherein a portion of the lever partially circumscribes a surface of the tube assembly in the interference position. 
However, in the same field of endeavor,  Harding teaches a similar apparatus comprising a lever  pivotally affixed to a body of a catheter connector (pivot lever 16 including arm 16A and lever body 16B, connector body 12 in Figs.1-6), the lever (16) operable to pivot to and from (i) an interference position ([0013]) operable to lock a location of the catheter (22) ([0035], “lever arm 16A of lever 16 is pivoted counterclockwise until (as seen in FIG. 2) its compression edge 16C applies an axial force to the left, onto rigid plunger 20, which applies such axial force onto the end of compressible plug 18. This plug is generally confined in bore 24 of body 12 and then deforms radially inwardly against the outer circumferential body of catheter 22…latch spring means retains this lever in its closed position until released”; see Fig. 2, wherein a portion of the lever 16 necessarily partially circumscribes a surface of the catheter 22 in the interference position) and (ii) an open position unlocking the location of catheter (22) to slidably move relative to the body ([0018], “the lever pivots to its open position because of the compressed plug in contact with the lever, and the catheter is then released”; [0035]; as best illustrated in Fig. 5). Harding further teaches wherein a portion of the lever (compression edge 16C) below a hinge (lever pivot pin 16P) engages with a surface of the catheter in the interference position, whereby the location of the catheter is locked ([0035]; as broadly claimed, a portion of the lever 16, i.e. compression edge 16C, indirectly engages with a surface of the catheter 22 in the interference position, whereby the location of the catheter 22 is locked, see Fig. 2A. It is noted that, as broadly claimed, portion 16C is more 
Further, in view of the modification of Lee in view of Hagg and Harding, the combination would necessary provide wherein the first button (cut and coagulation switch buttons 38 and 40, Lee) is aligned with the lever (pivot lever, Harding), as the lever would necessarily be positioned distal from the first button, thereby meeting the limitation of claim 1. 
Regarding claim 2, 
Regarding claim 3, Lee in view of Hagg and Harding teach all of the limitations of the apparatus according to claim 1. Lee further discloses the electrode (electrode 24) comprises metal rod or strip for connecting to the electrical connection (see connection to electrosurgical generator 22 in Fig. 1 and printed circuit board 58, conductor 73 within anchor rod 78 and socket member 76 in Figs. 7-8; [0042]). 
Regarding claim 4, Lee in view of Hagg and Harding teach all of the limitations of the apparatus according to claim 1. In view of the prior combination of Lee in view of Hagg and Harding, Hagg teaches wherein the connection opening is one of a mechanical lock and an interference fit (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5 and corresponding locking recesses 57 in Figs. 9-14).
Regarding claim 5, Lee in view of Hagg and Harding teach all of the limitations of the apparatus according to claim 1. Lee further teaches wherein the body (housing 26 in Fig. 1) further comprising a swivel connection (swivel 48) operably coupled to the air path (passageway 45), the swivel connection operable for connecting to a vacuum source operable for pulling air through the air path and the air tube ([0037], “A swivel 48 (FIGS. 6 and 7) connects the suction hose 44 to the rear or proximal end of the housing 26. The swivel 48 allows the suction hose 44 to rotate relative to the housing 26 as the surgeon manipulates the pencil 20, thereby diminishing the amount of resistance to free movement of the pencil 20 caused by the connection and twisting of the suction hose 44”). 
Regarding claim 6, Lee in view of Hagg and Harding teach all of the limitations of the apparatus according to claim 1. Lee further discloses wherein the vacuum inlet (46 in Fig. 1) is angled parallel to a line of sight of a user (see Fig. 1 for ‘vacuum inlet’ 46; as broadly claimed, the device is capable of being oriented in a way such that the ‘inlet’ 46 is angled parallel to a line of sight of a user). 
Regarding independent claim 10, Lee discloses (Fig. 1) an electrosurgical device (electrosurgical pencil 20), the electrosurgical device comprising: a tubular body (housing 26) having a longitudinal axis (Figs. 1 and 6-8) and an electrical rod at a first end of the longitudinal axis (conductor 73 within anchor rod 78 and socket member 76 in Figs. 7-8), the electrical rod operably coupled to an electrical circuit maintained within the body (see connection to electrosurgical generator 22 in Fig. 1 and 
Although Lee discloses the mating end comprising a socket (socket member 76), an electrical rod (conductor 73 within anchor rod 78 in Figs. 7-8) and connecting the air path (passageway 45) with the air tube (tube 28; [0035]), Lee is silent regarding the matting end comprising a socket operable to be removably connected to the electrical rod thereby connecting the air path with the air tube.
However, in the same field of endeavor, Hagg teaches a similar apparatus for surgical procedures (Figs. 9-14) comprising a tube assembly (‘adapter attachment’ 49) having a mating end along a tube longitudinal axis (connecting piece 43, locking recesses 57), the mating end (43, 57) operable to be removably connected to the connection opening (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5) thereby connecting the electrode (17) with the electrical connection (power connection 23) and the air path (see arrow 41) with the air tube (smoke duct 9). As such, “a seal may be provided which is disposed preferably completely peripherally in the joining region between the handpiece 5 and the adapter attachment 49” ([0063]). Hagg teaches that this matting configuration provides for easy detachment, “for example, if an electrode with a different shape is required for a different surgical intervention” ([0064]) and that “replacement is particularly easy by simply clipping the attachment onto a handpiece 5” ([0065]), thereby increasing versatility, efficiency and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Lee to include a tube assembly having a matting end comprising a socket operable to be removably connected to the electrical rod thereby connecting the air path with the air tube as taught by Hagg. Doing so provides a secure seal with the option for easy detachment and replacement of the tool end ([0064]-[0065]), thereby increasing versatility, efficiency and ease of use.
Lee in view of Hagg fail to explicitly disclose a lever pivotally affixed to the tubular body, the lever operable to pivot to and from (i) an interference position operable to lock a location of the tube assembly at each one of the plurality of locations relative to the body and (ii) an open position unlocking the location of tube assembly to slidably move relative to the body; wherein the first button is aligned with the lever; wherein a portion of the lever below a hinge engages with a surface of the tube assembly in the interference position, whereby the location of the tube assembly is locked.
However, in the same field of endeavor,  Harding teaches a similar apparatus comprising a lever  pivotally affixed to a body of a catheter connector (pivot lever 16 including arm 16A and lever body 16B, connector body 12 in Figs.1-6), the lever (16) operable to pivot to and from (i) an interference position 
Further, in view of the modification of Lee in view of Hagg and Harding, the combination would necessary provide wherein the first button (cut and coagulation switch buttons 38 and 40, Lee) is aligned with the lever (pivot lever, Harding), as the lever would necessarily be positioned distal from the first button, thereby meeting the limitation of claim 10.
Regarding claim 11, Lee in view of Hagg and Harding teach all of the limitations of the electrosurgical device according to claim 10. In view of the prior combination of Lee in view of Hagg and Harding, Hagg teaches the tube assembly further comprising at least one alignment guide extending from the mating end operable to interface with corresponding mating surfaces on the tubular body (see locking elements 55 provided on the handpiece 5 and corresponding locking recesses 57 of the adapter attachment 49 in Figs. 10-14). 
Regarding claim 12, Lee in view of Hagg and Harding teach all of the limitations of the electrosurgical device according to claim 10. Lee further teaches wherein the body (housing 26 in Fig. 1) further comprising a swivel connection (swivel 48) operably coupled to the air path (passageway 45), the swivel connection operable for connecting to a vacuum source operable for pulling air through the air path and the air tube ([0037], “A swivel 48 (FIGS. 6 and 7) connects the suction hose 44 to the rear or proximal end of the housing 26. The swivel 48 allows the suction hose 44 to rotate relative to the housing 26 as the surgeon manipulates the pencil 20, thereby diminishing the amount of resistance to free movement of the pencil 20 caused by the connection and twisting of the suction hose 44”).
Regarding claim 13, Lee in view of Hagg and Harding teach all of the limitations of the electrosurgical device according to claim 11. In view of the prior combination of Lee in view of Hagg and Harding, Hagg teaches wherein the at least one alignment guide and the corresponding mating surfaces provide a correct orientation of the tubular body relative to the tube assembly (see locking elements 55 provided on the handpiece 5 and corresponding locking recesses 57 of the adapter attachment 49 in Figs. 
Regarding claim 14, Lee in view of Hagg and Harding teach all of the limitations of the electrosurgical device according to claim 10. Lee further discloses (Fig. 1) an air tube extension (slidable suction tube 28) operable to be slidably disposed within the body (housing 26) (see [0036] for extending or retracting the suction tube 28 relative to the housing 26; also see [0053] for slidable suction tube which can be adjusted to the desired position). In view of the prior modification of Lee in view of Hagg and Harding, Hagg teaches a removable air tube extension operable to be slidably coupled to the distal end of the tube assembly (see obviousness rejection of claim 10 above for rationale; Hagg teaches the ability to make these pieces removable). 
Regarding claim 15, Lee in view of Hagg and Harding teach all of the limitations of the electrosurgical device according to claim 10. In view of the prior combination of Lee in view of Hagg and Harding, Hagg further teaches wherein the electrode (electrode 17 in Figs. 9-14) with the distal end of the tubular assembly is moveably extendable relative the body along the tubular longitudinal axis ([0065], “FIGS. 9-14 may also have an electrode 17 which is variable in length and thus may protrude more or less far out of the adapter attachment 49. Appropriate control means in this case are preferably provided on the handpiece 5 such that the electrode 17 can be moved manually or also electrically”).
Regarding independent claim 16, Lee discloses a method comprising:(a) providing a body (housing 26 in Fig. 1) having a longitudinal axis and a connection opening (see opening near groove 54) at a first end of the longitudinal axis (Figs. 6-8), the connection opening including an electrical connection to an electrical circuit (printed circuit board 58) maintained within the body (see connection to electrosurgical generator 22 in Fig. 1 and printed circuit board 58, conductor 73, anchor rod 78 and socket member 76 and associates parts in Figs. 7-8; [0042]) and an air path extending through the longitudinal axis of the body (passageway 45); (b) providing a tube assembly (suction tube 28 and associated parts) having a distal end (46) and a mating end along a tube longitudinal axis (Fig. 1), the tube assembly (28) having a vacuum inlet (46) circumscribing an electrode (electrode 24) extending from the distal end 
Although Lee discloses connecting the electrode (24) with the electrical connection (Figs. 6-8, see above for electrical connection) and the air path (passageway 45) with the air tube (tube 28; [0035]), Lee fails to explicitly disclose a tube assembly having a mating end along a tube longitudinal axis, the mating end operable to be removably affixed to the connection opening. 
However, in the same field of endeavor, Hagg teaches a similar apparatus for surgical procedures (Figs. 9-14) comprising a tube assembly (‘adapter attachment’ 49) having a mating end along a tube longitudinal axis (connecting piece 43, locking recesses 57), the mating end (43, 57) operable to be removably affixed to the connection opening (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5) thereby connecting the electrode (17) with the electrical connection (power connection 23) and the air path (see arrow 41) with the air tube (smoke duct 9). As such, “a seal may be provided which is disposed preferably completely peripherally in the joining region between the 
Lee in view of Hagg fail to explicitly disclose (c) providing a lever pivotally affixed to the body, the lever operable to pivot to and from (i) an interference position operable to lock a location of the tube assembly at each one of the plurality of locations relative to the body and (ii) an open position unlocking the location of tube assembly to slidably move relative to the body; wherein the first button is aligned with the lever, and a portion of the lever below a hinge engages with a surface of the tube assembly in the interference position, whereby the location of the tube assembly is locked.
 However, in the same field of endeavor, Harding teaches a similar apparatus comprising a lever  pivotally affixed to a body of a catheter connector (pivot lever 16 including arm 16A and lever body 16B, connector body 12 in Figs.1-6), the lever (16) operable to pivot to and from (i) an interference position ([0013]) operable to lock a location of the catheter (22) ([0035], “lever arm 16A of lever 16 is pivoted counterclockwise until (as seen in FIG. 2) its compression edge 16C applies an axial force to the left, onto rigid plunger 20, which applies such axial force onto the end of compressible plug 18. This plug is generally confined in bore 24 of body 12 and then deforms radially inwardly against the outer circumferential body of catheter 22…latch spring means retains this lever in its closed position until released”) and (ii) an open position unlocking the location of catheter (22) to slidably move relative to the body ([0018], “the lever pivots to its open position because of the compressed plug in contact with the lever, and the catheter is then released”; [0035]; as best illustrated in Fig. 5). Harding further teaches 
Further, in view of the modification of Lee in view of Hagg and Harding, the combination would necessary provide wherein the first button (cut and coagulation switch buttons 38 and 40, Lee) is aligned with the lever (pivot lever, Harding), as the lever would necessarily be positioned distal from the first button, thereby meeting the limitation of claim 16.
Regarding claim 17, Lee in view of Hagg and Harding teach all of the limitations of the method according to claim 16. Lee further discloses the method further comprising providing a second button (cut and coagulation switch buttons 38 and 40 in Fig. 1) arranged on the external surface of the body (housing 
Regarding claim 18, Lee in view of Hagg and Harding teach all of the limitations of the method according to claim 16. In view of the prior modification of Lee in view of Hagg and Harding, Hagg further teaches wherein the connection opening is one of a threaded connection, a mechanical lock and an interference fit (opening 51 at distal end 25 of the handpiece 5, see locking elements 55 provided on handpiece 5 and corresponding locking recesses 57 in Figs. 9-14).
Regarding claim 19, Lee in view of Hagg and Harding teach all of the limitations of the method according to claim 16. Lee further discloses wherein the body (housing 26 in Fig. 1) further comprising a swivel connection (swivel 48) operably coupled to the air path (passageway 45), the swivel connection operable for connecting to a vacuum source operable for pulling air through the air path and the air tube ([0037], “A swivel 48 (FIGS. 6 and 7) connects the suction hose 44 to the rear or proximal end of the housing 26. The swivel 48 allows the suction hose 44 to rotate relative to the housing 26 as the surgeon manipulates the pencil 20, thereby diminishing the amount of resistance to free movement of the pencil 20 caused by the connection and twisting of the suction hose 44”). 
Regarding claim 20, Lee in view of Hagg and Harding teach all of the limitations of the method according to claim 1. Lee further discloses wherein the vacuum inlet (46 in Fig. 1) is angled parallel to a line of sight of a user (see Fig. 1 for ‘vacuum inlet’ 46; as broadly claimed, the device is capable of being oriented in a way such that the ‘inlet’ 46 is angled parallel to a line of sight of a user). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hagg and Harding as applied to claims 1-6 and 10-21 above, and further in view of Saltzman (hereinafter ‘Saltzman’, U.S. PGPub. No. 2007/0049927).
Regarding claim 7, 
However, in the same field of endeavor, Saltzman teaches a similar apparatus (Figs. 1-4) comprising a light source (16) operable to illuminate the body (12) and the first button (see Fig. 3 for example with switches 19, 17). Saltzman teaches that “the light source 16 may be positioned in various different places on the electrosurgical pencil 10” ([0028]). The light source provides adequate and consistent lighting to the field where the electrosurgical pencil is to be used ([0007]; [0018]), thereby increasing safety and minimizing distractions associated with lighting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Lee in view of Hagg and Harding to include a light source as taught by Saltzman in order to provide adequate and consistent lighting to the field where the electrosurgical pencil is to be used ([0007]; [0018]), thereby increasing safety and minimizing distractions associated with lighting.
Response to Arguments
Applicant's arguments filed October 26th, 2020 have been fully considered but they are not persuasive. Further it is noted that a new rejection has been provided in view of the request for continued examination and in view of the amendments.
It is the Examiner’s position that Lee et al., (U.S. PGPub. No. 2009/0062791) in view of Hagg (U.S. PGPub. No. 2015/0112323) and Harding et al., (U.S. PGPub. No. 2004/0039373) teach each and every limitation of the device according to claims 1 and 10 and teach each and every limitation of the method according to claim 16. 
Lee discloses the tube assembly (suction tube 28 and associated parts in Fig. 1) operable to slidably move to a plurality of locations within the body (see [0036] for extending or retracting the suction tube 28 relative to the housing 26; also see [0053] for slidable suction tube which can be adjusted to the desired position), wherein each one of the plurality of locations vary a length of the tube assembly extending from the body and vary a distance of a distal end of the electrode from the body ([0036]; [0053]; also see Figs. 2-5 which illustrate suction tube 28 at various lengths extending from housing 26 and vary a distance of a distal end 32 of the electrode 24 from the housing 26, i.e. the distance from the proximal end of the distal end of the electrode 24 varies with the length of tube 28). 
Lee is silent regarding the lever and locking limitations, however, as broadly claimed, Harding teaches a lever (16 in Figs. 1-6) operable to lock a position of the catheter (22), wherein a portion of the lever (compression edge 16C) below a hinge (lever pivot pin 16P) engages with a surface of the catheter in the interference position, whereby the location of the catheter is locked ([0035]; as broadly claimed, a portion of the lever 16, i.e. compression edge 16C, indirectly engages with a surface of the catheter 22 in the interference position, whereby the location of the catheter 22 is locked, see Fig. 2A. It is noted that, as broadly claimed, portion 16C is more proximal than the hinge at pin 16P, and therefore is ‘below’ the hinge). As currently recited, any portion of the lever (16) could be interpreted as below the hinge (at pin 16P) as the claim does not define what is required for a portion of the lever to be below a hinge. Further, the claim does not require that the lever directly engages with a surface of the tube assembly in the interference position. 
Applicant has argued (page 10) that “Harding does not disclose any buttons operable to control current flow”, however in view of the combination of references, this limitation would necessarily be taught. 
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant has further argued (pages 10-11) that “Harding expressly teaches away from the recited lever configuration… Harding teaches away from a lever engaging with a tube assembly to avoid radial collapse thereof. (Harding, para. [0004])”. The Applicant is directed to the Examiner’s interpretation of the reference in the Examiner response above and in the current rejection. It is suggested that Applicant amends the claim to better define the relationship of the lever and tube assembly in order to more specifically claim their engagement. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794